Matter of Maslak v Purdum (2020 NY Slip Op 03915)





Matter of Maslak v Purdum


2020 NY Slip Op 03915


Decided on July 15, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 15, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SHERI S. ROMAN
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2019-02661
 (Docket No. F-4261-01/18F)

[*1]In the Matter of Thomas Maslak, respondent,
vKim Purdum, appellant.


Magdalene Dismas Legal Services Society, Miller Place, NY (John Ray of counsel), for appellant.
Thomas Maslak, Middle Island, NY, respondent pro se.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Suffolk County (Paul M. Hensley, J.), dated February 8, 2019. The order denied, as untimely, the mother's objections to an order of the same court (John E. Raimondi, S.M.), dated November 1, 2018, made after a hearing, directing the entry of a judgment against the mother in the sum of $65,280 for child support arrears.
ORDERED that the order dated February 8, 2019, is affirmed, with costs.
The parties have one child together. In an order of support dated September 3, 2010, the Family Court directed the mother to pay child support directly to the father in the sum of $200 per week. In June 2018, the father filed a petition alleging that the mother violated the support order dated September 3, 2010. In an order dated November 1, 2018, made after a hearing, the Support Magistrate directed the entry of a judgment against the mother in the sum of $65,280 for child support arrears. On January 9, 2019, the mother filed objections to the order dated November 1, 2018. In an order dated February 8, 2019, the court denied the mother's objections as untimely. The mother appeals.
" Objections to an order of a Support Magistrate must be filed within 35 days after the date on which the order is mailed to the objecting party'" (Matter of Bosse v Simpson, 173 AD3d 856, 857, quoting Matter of Verzhbo v Grubelich, 147 AD3d 864, 865; see Family Ct Act § 439[e]).
Here, the order dated November 1, 2018, contains a notation directly below the Support Magistrate's signature indicating that it was mailed to the parties on November 8, 2018. Since the mother filed her written objections to that order more than 35 days after the order was mailed to her, we agree with the Family Court's determination denying, as untimely, the mother's objections to the order (see Matter of Bosse v Simpson, 173 AD3d at 857).
In light of our determination, we need not reach the mother's remaining contentions.
CHAMBERS, J.P., ROMAN, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court